          Case 2:21-cr-00129-WSH Document 4 Filed 03/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                         )
                                                  )
        v.                                        )    Criminal No. 21-129
                                                  )
BRIAN ISBELL,                                     )
                                                  )
             Defendant.                           )



                 NOTICE REGARDING WAIVER AND PLEA HEARING

       In consideration of the request by public authorities that all institutions take necessary,

reasonable and prudent precautions to reduce exposure to the COVID-19 virus in order to slow the

spread of the disease, including self-quarantines and “social distancing,” and given the in-person

nature of an as-yet to be scheduled waiver and plea hearing in this case, the parties are hereby

advised that the Court will entertain a motion to proceed with said hearing via videoconference

provided that defense counsel (with consent of Defendant to waive his physical presence) files an

appropriate motion requesting same by April 6, 2021. An example of said motion can be found

on the Court’s website at www.pawd.uscourts.gov/forms.


                                                            W. Scott Hardy
                                                            W. Scott Hardy
                                                            United States District Judge



cc/ecf: All counsel of record
